Exhibit 10.17

REAFFIRMATION OF LOAN PAPERS

                                         June 13, 2011

RBS Citizens, N.A.,

      as Administrative Agent for the Lenders named in the Credit Agreement

28 State Street, 15th Floor

Boston, Massachusetts 02109

Attn: Daniel Bernard

Ladies and Gentlemen:

Reference is made to (i) the Guaranty dated as of July 13, 2005 (as heretofore
amended, supplemented and modified, the “Guaranty”) by the undersigned (the
“Guarantor”) in favor of RBS Citizens, N.A. (successor to Charter One Bank,
N.A.), as Administrative Agent (in such capacity, the “Administrative Agent”)
for the benefit of the Original Lenders (as defined below) pursuant to which all
loans and extensions of credit made or to be made by the Original Lenders or the
Administrative Agent to Monro Muffler Brake, Inc. (the “Borrower”) and all other
obligations and liabilities of the Borrower to such Lenders and the
Administrative Agent are guarantied by the Guarantor, (ii) the Security
Agreement dated as of July 13, 2005 (as heretofore amended, supplemented or
modified, the “Security Agreement”) among the Borrower, the Guarantor and Monro
Leasing, LLC in favor of the Administrative Agent pursuant to which all
Obligations (as defined in the Original Credit Agreement) of the Borrower, the
Guarantor and Monro Leasing, LLC are secured by the collateral described therein
and (iii) the Negative Pledge Agreement dated as of July 13, 2005 (as heretofore
amended, supplemented or modified, the “Negative Pledge Agreement”) among the
Borrower, the Guarantor and Monro Leasing, LLC in favor of the Administrative
Agent.

The Borrower has entered into the Amended and Restated Credit Agreement dated as
of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among the Borrower, the lenders from
time to time party thereto (the “Lenders”) and the Administrative Agent,
pursuant to which the Lenders have agreed to amend and restate the Credit
Agreement dated as of July 13, 2005 (as heretofore amended, supplemented or
modified the “Original Credit Agreement”) among the Borrower, the lenders party
thereto (the “Original Lenders”) and the Administrative Agent. Terms not
otherwise defined in this Reaffirmation shall have the respective meanings
ascribed thereto in the Credit Agreement.

It is a condition to the effectiveness of the Credit Agreement that the
Guarantor reaffirm its obligations under the Guaranty, the Security Agreement,
the Negative Pledge Agreement and the other Loan Papers (as defined in the
Original Credit Agreement) to which the Guarantor is a party. The Guarantor will
derive direct and indirect benefits from the Borrower entering into the Credit
Agreement and the making of the loans and other extensions of credit by the
Lenders and the Administrative Agent thereunder.

The Guarantor hereby: (1) consents to the execution and delivery by the Borrower
of the Credit Agreement and the other Loan Papers (as defined in the Credit
Agreement); (2) confirms and agrees that it is a Guarantor party to the
Guaranty, a Debtor party to the Security Agreement and a Company party to the
Negative Pledge Agreement and that the Guaranty and the Existing Security
Documents to which it is a party are, and shall continue to be, in full force
and effect in accordance with their respective terms (as each is modified
hereby); (3) reaffirms all of its agreements and obligations, and its continuing
liability, under the Guaranty and the Existing Security Documents to which it is
a party (as each is modified hereby); (4) agrees that the definition of “Credit
Agreement” in the Guaranty, the Security Agreement, the Negative Pledge
Agreement and the other Existing Security Documents to which it is a party is
hereby amended to mean the Credit Agreement; (5) reaffirms that all of the
Obligations of the Borrower under or in connection with the Credit Agreement are
“Obligations” as that term (or any other term used to describe the indebtedness,
liabilities and obligations of the Borrower to the Administrative Agent and the
Lenders under the Original Credit Agreement and the other Loan



--------------------------------------------------------------------------------

Papers) is defined in the Guaranty, the Security Agreement, the Negative Pledge
Agreement and the other Existing Security Documents to which it is a party; and
(6) reaffirms that all such Obligations of the Borrower under or in connection
with the Credit Agreement are and continue to be guaranteed pursuant to the
Guaranty and secured by the Existing Security Documents.

 

Very truly yours, MONRO SERVICE CORPORATION By:  

/s/ David M. Baier

Name:   David M. Baier Title:   President